PER CURIAM.
Appellant has sought review of the lower tribunal’s May 20, 2015 Order denying appellant’s motion to dismiss and motion to vacate temporary order. Upon consideration of appellant’s response to the Court’s order of July 16, 2015, the Court has determined that the order is a non-final order. Specifically, the order determines that “the Father shall continue to have primary time-sharing on a temporary basis ” and that “the Mother is hereby awarded long-distance time-sharing, on a temporary basis.” The issues of paternity and permanent parental responsibility have yet to be adjudicated by the court.
Moreover, to the extent that the May 20, 2015 order may have -been subject to immediate review pursuant to Florida Rule of Appellate Procedure 9.130(a) (3) (C) (iii) (b), appellant failed to timely invoke the Court’s jurisdiction. Deal v. Deal, 783 So.2d 319, 321 (Fla. 5th DCA 2001) (dismissing appeal of nonfinal order because rendition was not suspended by motion for rehearing). Accordingly, the appeal is dismissed for lack of jurisdiction.
LEWIS, WETHERELL, and MAKAR, JJ., concur.